DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because 
Figures 1-8: The reference characters have poor reproductive quality and are fading upon reproduction in the USPTO filing system. India ink, or its equivalent that secures solid black lines See 37 CFR 1.84 (a)(1).

Figures 1-8: The handwritten reference characters are not consistently legible, as required by 37 CFR 1.84(p)(1).    
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “a waterflood regulator connected to the mandrel and having at least one screen directly included therein” should be interpreted because it is unclear whether the claim requires the screen to be directly included within the waterflood regulator or the screen to be directly included within the mandrel.
Claims 2-9 are also rejected under this statute as they depend from claim 1. 

In regards to claim 16, there is no antecedent basis for the limitation “the outer sleeve”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 10, 13-15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schraub (U.S. Patent No. 5706891).
In regards to claim 1, Schraub teaches a waterflood completion system usable  in a well (a system comprising a waterflood fluid injection mandrel and gravel pack screen for use in a subterranean formation ; Abstract, Figs. 1-6)comprising: 
a mandrel (21; Fig. 2) disposed on a tubing string (combination of 14, 16, 20, 42; Fig. 1) deployable within a borehole (well casing 12), the mandrel having a side pocket (23) with one or more ports (30) for communicating the tubing string (“the side pocket structure 23 defines a fluid inlet 30 that communicates the flow passage 32 of the mandrel with the internal pocket or receptacle of the side pocket structure.”; Col. 4, lines 56-59) with an annulus of the borehole (“…a side pocket structure 23 having its upper end in communication with the side pocket receptacle and defining a discharge opening in communication with the annulus 24 between the water injection conduit of the mandrel and the well casing or bore hole.” ; Col.4, lines 38-43); and 
a waterflood regulator (flow control device 26; “The flow control device 26 also defines one or more fluid inlet openings 34 through which water or other injected fluid flows at flow passage pressure into the flow control mechanism and defines a discharge opening 36 for pressure controlled discharge of water into the lower end of the pocket 25.”; Col. 4, lines 64-67, Col. 5, lines 1-2) arrangement (Figs. 1, 2 and 3 components within the casing 12 constitutes the regulator “arrangement”) connected to the mandrel (21) and having at least one screen (perforated tubular 60; Figs. 3) directly included therein (perforated tubular 60 is included within the “regulator arrangement”)  spaced from the mandrel (located downhole of the mandrel 21) and lying adjacent the tubing string 
(perforated tubular 60 is located adjacently downhole of combination of 14, 16, 20, 42. Note that the limitation “adjacent” is broadly recited and the claim does not specify in what direction relative to the “tubing string” the at least one screen lies; Figs. 1, 2,3 and 6).

In regard to claim 2, Schraub teaches the system of claim 1, wherein the regulator arrangement defines at least one flow path (passage 38; Figs. 2, 3) for regulating flow of fluid into the mandrel through the regulator arrangement and out of the screen into the annulus (“The injected fluid then flows through discharge passage 38 and discharge opening 40 into the annulus between the injection conduit section 48 and the perforate tubular member 60 which is support by the coupling member 54.”; Col. 6, lines 31-35).  

(“The water injection regulating valve mechanism 26…which permits backflow of casing fluid to the injection tubing string when injection flow is terminated and tubing pressure at the valve mechanism becomes lower than casing pressure.”; Col. 4, lines 46-51) installed in the side pocket (23); a flow tube (38; Figs. 2, 3) connected to the mandrel (21; Figs. 1, 2); and a support structure ( a gravel pack screen coupling member 54; Fig. 3) operatively connected between the flow tube (38) and the tubing string (20; Fig. 3) for supporting the screen (60).  

In regards to claim 4, Schraub teaches the system of claim 3, wherein the support structure (54) includes an adapter (upper threaded portion 50) connected to the flow tube (38; Fig. 3), and a shroud (solid portion along threads 52 that encircle outer portion of 20 and solid portion along threads 56 that encircles outer portion of 60; Fig. 3) attached to the tubing string (directly via threads 52 to tubing section 20 and indirectly to tubing section 48; Fig. 1, 2, 3) and supporting the screen (upper thread portion 52 allows connection to the perforated tubular 60 (screen) via connection of 58 with 56; Fig. 3).  

In regards to claim 6, Schraub teaches the system of claim 4, wherein the support structure (54) includes a connector joined (threads along 56; Fig. 3) to the screen (60) and retained by the shroud (solid portion along 56 which encircles outer portion of 60; Fig. 3).  


(combination of 14, 16, 20, 42; Fig. 1-6) and an annulus (24) of a borehole (a system comprising a waterflood fluid injection mandrel and gravel pack screen for use in a subterranean formation ; Abstract, Figs. 1-6), the arrangement comprising:
 a regulator valve (flow control device 26; “The flow control device 26 also defines one or more fluid inlet openings 34 through which water or other injected fluid flows at flow passage pressure into the flow control mechanism and defines a discharge opening 36 for pressure controlled discharge of water into the lower end of the pocket 25.”; Col. 4, lines 64-67, Col. 5, lines 1-2, Fig. 3) adapted to be installed in a side pocket mandrel (23) of the tubing string (combination of 14, 16, 20, 42; Fig. 1-6); 
a flow tube (38) positioned in communication with the regulator valve (23) and adapted to be secured to the mandrel (23; Fig. 2); and
 a support structure (54; Fig. 3) operatively connected (via threads at 50) to at least the flow tube (38) and supporting a screen (60).  

In regards to claim 13, Schraub teaches the arrangement of claim 10, wherein the support structure includes: an adapter (upper threaded portion 50)  connected to the flow tube (38; Fig. 3), and a shroud (solid portion along threads 52 that encircle outer portion of 20 and solid portion along threads 56 that encircles outer portion of 60; Fig. 3)  adapted to be joined to the tubing string (directly connected to tubing string 20 via threads  52 and indirectly connected to tubing section 48; Fig. 1, 2, 3) and directly supporting the screen (connected to perforated tubular 60 (screen) via connection of threads 58 with 56; Fig. 3).  
(a system comprising a waterflood fluid injection mandrel and gravel pack screen for use in a subterranean formation ; Abstract, Figs. 1-6) comprising:
 a mandrel (21; Fig. 2) disposed on a tubing string (combination of 14, 16, 20, 42; Fig. 1-6) deployable within a borehole (well casing 12), the mandrel having a side pocket (23) with one or more ports (30) for communicating the tubing string (“the side pocket structure 23 defines a fluid inlet 30 that communicates the flow passage 32 of the mandrel with the internal pocket or receptacle of the side pocket structure.”; Col. 4, lines 56-59) with an annulus of the borehole (“…a side pocket structure 23 having its upper end in communication with the side pocket receptacle and defining a discharge opening in communication with the annulus 24 between the water injection conduit of the mandrel and the well casing or bore hole.” ; Col.4, lines 38-43); 
at least one regulator valve (Water injection regulating valve mechanism 26; Col. 4, lines 46-51)  installed in the side pocket of the mandrel (23) for regulating fluid flow between the mandrel and the annulus (“The injected fluid then flows through discharge passage 38 and discharge opening 40 into the annulus between the injection conduit section 48 and the perforate tubular member 60 which is support by the coupling member 54.”; Col. 6, lines 31-35);
 at least one adapter (upper threaded portion 50; Fig. 3) spaced from the mandrel (downhole of mandrel 21) and surrounding the tubing string (indirectly surrounds tubing 48; Fig. 3); 
at least one flow tube (38) connecting the mandrel (21) and the adapter (via threads 50; Fig. 3); 
(solid portion along threads 52 that encircle outer portion of 20 and solid portion along threads 56 that encircles outer portion of 60; Fig. 3) attached to the tubing string (directly to tubing 20 and indirectly to tubing 48); and
 at least one screen (60) coupled to the shroud (at 56; Fig. 3), whereby fluid delivered by the tubing string into the mandrel is regulated by the valve (“The pressurized water then enters the flow control side pocket 25 through inlet port 30 and then flows at pumped pressure through inlet ports 34, into the flow control device 26”; Col. 6, lines 20-25) and flows through the flow tube (38)  into the adapter (along inner portions of 52 and 56 as the fluid exist 38; Fig. 3) and out the screen relative to at least one side of the mandrel for delivery into the annulus (“This injected fluid then exits the perforate tubular member 60 via perforations 62 and then flows through the casing perforations into the formation of interest.”; Col. 6, lines 32-38).  

In regards to claim 15, Schraub teaches the system of claim 14, wherein the adapter (50) has a flow chamber (72; Fig. 3) which is in communication with the flow tube (38).  

In regards to claim 17, Schraub teaches the system of claim 14, wherein an inner diameter of the shroud (inner portions 52 and 56) is equal to an inner diameter to the tubing string (appears to be equal to inner diameter of the thinner portions of 20 uphole; Figs. 1, 2).   


(60) extends beyond the adapter (60 extends beyond upper threaded portion 50 in the downhole direction; Fig.3).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Schraub (U.S. Patent No. 5706891) in view Moreno (U.S. Publication No. 20100084139).
In regards to claim 7, Schraub teaches the system of claim 3.

Moreno, drawn to downhole waterflood regulator that is installed in a side pocket mandrel, discloses that a check valve is incorporated within the flow tube (“Internally, the regulator 70 has a reverse flow check valve…to regulate the flow inside the regulator”; pp[0007]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the flow tube of Schraub with the check valve of Moreno in order to prevent back flow from the annulus into the tubing string (pp[0007]). 

In regards to claim 11, Schraub teaches the arrangement of claim 10.
Schraub is silent regarding wherein a check valve is incorporated within the flow tube. 
Moreno, drawn to downhole waterflood regulator that is installed in a side pocket mandrel, discloses that a check valve is incorporated within the flow tube (“Internally, the regulator 70 has a reverse flow check valve…to regulate the flow inside the regulator”; pp[0007]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the flow tube of Schraub with the check valve of Moreno in order to prevent back flow from the annulus into the tubing string (pp[0007]). 


Allowable Subject Matter
Claims 12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5, 8, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676